Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-23 are currently pending.
Response to Amendments
Amendments filed January 14, 2022 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.  (FP 7.37) 
In response to applicant’s arguments that Amihood fails to disclose “counter” and  as such both Amihood and Donovan fail to disclose “clocking the counter with the crystal oscillator”.  Amihood discloses the crystal oscillator generates reference signal for timing operations within the radar system (col 6, lines 36-39) i.e. the signal determines the state of operation in the radar. It is a common knowledge that Inactive operations are based on time; hence it would be obvious that there would be need for a clock (i.e. counter) for transitioning between active and inactive periods. Amihood discloses a crystal oscillator that monitors timing (col 13, lines 25-29), therefore a counter.  A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle.  Furthermore, "The test for obviousness is not whether the 
Applicant’s arguments with respect to claims 21-22 rejection under 35 U.S.C. §103 as being unpatentable over Amihood (US10914834B2) in view of Donovan (7454634B1) have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. §102 of claims 22 has been withdrawn. Claims 21-23 are in condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 & 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amihood (US 10914834 B2) in view of Donovan (US 7454634 B1).
Consider claim 1, Amihood discloses transmitting a radiation pulse with the radar during an active mode (see Amihood, col 12, line 6-7, discloses radar system transmits and receives a radar during an active time (mode)).
asserting a sleep flag after transmitting the radiation pulse (see Amihood, col 12, line 14-15 discloses that after active time (i.e. the active mode when there is transmission), there is a short idle time for which the radar system is idle).
turning off a crystal oscillator circuit of the radar after the sleep flag is asserted (see Amihood, col 6, line 40-44 discloses turning off the oscillator enable the radar system to conserve power in the inactive (sleep) time periods)
clocking a counter of the radar with a low power circuit (Amihood, Col 6 lines 44-48, discloses active and inactive time periods, therefore a counter during low and normal power states).
asserting a timer flag when the counter reaches a first threshold (see Amihood, col 13, line 25-29, discloses transitioning from the inactive state to the active state may require some setup or settling time before the radar system can actively transmit i.e. timer has expired and system wakes up)
and transitioning into the active mode after the timer flag is asserted (see Amihood, col 13, line 40-42, discloses that the power management module can control the timing associated with switching from idle and operational states);
 and clocking the counter with the crystal oscillator circuit during the active mode (see Amihood, col 6, line 36-43 discloses the crystal oscillator generate a reference for timing operations within the radar system and turning on the crystal oscillator will enable the system to switch to active state).

However, Donovan discloses clocking a counter of the [system] with a low power oscillator during a low power mode after the sleep flag is asserted (see Donovan, col 8, line 11-17, discloses low power oscillator that provides a signal to a counter which determines the amount of time the system is in low power mode). 
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include low power oscillator. The motivation would be to improve the power saving of the system.
Consider claim 3, Amihood discloses asserting a sleep flag after transmitting the radiation pulse (Amihood, col 12, line 14-15 discloses that after active time (i.e. the active mode when there is transmission), there is a short idle time for which the radar system is idle).
Amihood fail to specifically disclose that the sleep flag is asserted when the counter reaches the second threshold.
However, Donovan discloses asserting the sleep flag comprises asserting the sleep flag when the counter reaches a second threshold (see Donovan, col 4, line 15-18, discloses a second power detection module compares a second Voltage level to a second threshold and changes state when the second Voltage level exceeds the second threshold).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include asserting 
Consider claim 6, Amihood fails to disclose powering the low power oscillator with a low power linear dropout regulator.
However, Donovan discloses powering the low power oscillator with a low power linear dropout regulator (see Donovan, col 9, line 1-3 discloses the low power voltage regulator  provides power for the low power oscillator and the counter during the low power mode). 
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include a linear dropout regulator configured to provide power to the low power oscillator circuit. The motivation would be because the low power regulator dissipates less power than other voltage regulators and powering the low power oscillator circuit is important for fast wake up time (see Donovan, col 8, line 64-67 and col 9, line 1-6).
Consider claim 7, Amihood fails to disclose keeping the low power linear dropout regulator on during the active mode.
However, Donovan discloses keeping the low power linear dropout regulator on during the active mode (see Donovan, col 11, line 40-41 discloses the lower power Voltage regulator can also be powered during the active mode).  
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include keeping the 
Consider claim 8, Amihood discloses communicating with an external processor using a serial peripheral interface (SPI) interface (see Amihood, col 14, line 65-67, discloses a communication interface which can be implemented as serial interface, col 15, line 8-10, discloses computing system include one or more processors (e.g. microprocessors, controllers and etc.).  
Consider claim 9, Amihood fails to disclose a first frequency of the crystal oscillator circuit is higher than a second frequency of the low power oscillator.
However, Donovan discloses a first frequency of the crystal oscillator circuit is higher than a second frequency of the low power oscillator (see Donovan, col 11, line 45-47 discloses the clock generator 222 generates two or more clock signals including a first clock signal having a clock rate FL that is higher than a clock rate FH, of a second clock rate, col 4, line 5-10, discloses the clock generating means includes crystal oscillator for generating first reference frequency and low power oscillator for generating the second reference frequency).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include that the first frequency of the crystal oscillator circuit is higher than a second frequency of the low power oscillator. The motivation would be to improve the power saving of the system.
Consider claim 10, Amihood fails to disclose the first frequency is about 80 MHz, and the second frequency is about 300 kHz.
(see Donovan, col 7, 18-20 and col 8, line 11-15).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include that the first frequency and second frequency are about 80MHz and 300kHz respectively. The motivation would be to improve the power saving of the system in inactive mode.
Consider claim 11, Amihood discloses transmitting a plurality of radiation pulses during the active mode (see Amihood, col 12, line 6-7 discloses radar system transmits and receives a radar during an active time (mode)).
Consider claim 12, Amihood discloses the radar is a millimeter-wave radar (see Amihood, col 5, line 45-48 discloses transceiver that can emit microwave radiation in a 1 GHz to 400 GHz range, 4 GHz to 100 GHz range, and narrower bands, such as 57 GHz to 63 GHz. Millimeter-wave radar operates under these frequency ranges).
Consider claim 13, Amihood discloses the millimeter-wave radar operates as a frequency- modulated continuous wave (FMCW) radar (see Amihood, col 5, line 41- 45, discloses a transceiver configured for frequency modulated continuous wave operations).
Consider claim 14, Amihood discloses the radiation pulse comprises a linear chirp (see Amihood, col 5, line 42-43, discloses various modulations that can be used to produce radar signals including linear frequency modulations (chirp)).

Consider claim 15, Amihood fails to disclose a duty cycle of active mode operation of the radar is lower than 10%. 
However, Donovan discloses a duty cycle of active mode operation of the [system] is lower than 10% (see Donovan, col 10, line 7-10, discloses system may operate in the active mode for 1% to 10% of the listen interval when there is no transmission).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include that the duty cycle of active mode operation of the radar is lower than 10%. The motivation would be to reduce the power consumption.
Claim 16 is rejected using the same rationale that was used to reject claim 15.
Consider claim 17, Amihood fails to disclose turning off a clock path associated with the crystal oscillator circuit when turning off the crystal oscillator circuit asserted.
However, Donovan discloses turning off a clock path associated with the crystal oscillator circuit when turning off the crystal oscillator circuit asserted (see Donovan, fig. 9A, discloses reference clock sources are crystal oscillators that can be shut off during inactive modes).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include turning off the clock paths when turning off the crystal oscillator. The motivation would be to reduce the current consumption due to digital switching (see Donovan, col 13, line 40-55).

Consider claim 18, Amihood discloses a crystal oscillator circuit (see Amihood, fig 2-2).
and a finite state machine configured to (See Amihood, Fig. 2-1. The claimed finite state machine is the power management module)
assert a sleep flag after transmitting the radiation pulse (see Amihood, col 12, line 14-15 discloses that after active time (i.e. the active mode when there is transmission), there is a short idle time for which the radar system is idle).
 turn off the crystal oscillator circuit after the sleep flag is asserted
(Amihood, col 6, line 40-44 discloses turning off the oscillator enable the radar system to conserve power in the inactive (sleep) time periods)
assert a timer flag when the counter reaches a threshold (see Amihood, col 13, line 25-29, discloses transitioning from the inactive state to the active state may require some setup or settling time before the radar system can actively transmit i.e. timer has expired and system wakes up)
and cause the radar to transition to the active mode when the timer flag is asserted (see Amihood, col 13, line 40-42, discloses that the power management module can control the timing associated with switching from idle and operational states).
Amihood fails to specifically disclose the following limitations:
a crystal oscillator circuit configured to be coupled to an external crystal and that the crystal oscillator circuit configured to generate a first clock signal
the crystal oscillator circuit configured to generate a first clock signal
a low power oscillator circuit configured to generate a second clock signal frequency
a counter coupled to the crystal oscillator circuit and to the low power oscillator circuit

However, Donovan discloses the following limitations:
a crystal oscillator circuit configured to be coupled to an external crystal (see Donovan, Col 12, line 50-52 discloses FIG.9B, an alternate clock generator is shown to include an external crystal coupled to an oscillator)
the crystal oscillator circuit configured to generate a first clock signal (see Donovan, col 4, line 5-7, discloses crystal oscillator for generating a first reference frequency, wherein the first clock rate is based on the first reference frequency)
a low power oscillator circuit configured to generate a second clock signal frequency (see Donovan, col 4, line 8-10, low power oscillator for generating a second reference frequency, wherein the second clock rate is based on the second reference frequency)
a counter coupled to the crystal oscillator circuit and to the low power oscillator circuit (see Donovan, Fig 3)
clock the counter with the second clock signal during a low power mode after the sleep flag is asserted (see Donovan, col 8, line 11-17 discloses a low power oscillator that provides a signal to a counter which determines the amount of time that the system operates in the low power (sleep) mode).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include all the 
Consider claim 19, Amihood discloses the radar is a millimeter-wave radar operating as a frequency-modulated continuous wave (FMCW) radar (see Amihood, col 5, line 41- 45, discloses a transceiver configured for frequency modulated continuous wave operations).
Consider claim 20, Amihood discloses a communication interface configured to be coupled to an external controller (see Amihood, col 14, line 65-67, discloses a communication interface which can be implemented as serial interface, col 15, line 8-10, discloses computing system include one or more processors (e.g. microprocessors, controllers and etc.). 
Amihood fails to specifically disclose a linear dropout regulator configured to provide power to the low power oscillator circuit.
However, Donovan discloses a linear dropout regulator configured to provide power to the low power oscillator circuit (see Donovan, col 9, line 1-3 discloses the low power voltage regulator 98 provides power for the low power oscillator 84 and the counter during the low power mode).
Given that Amihood and Donovan are both directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood to incorporate the teachings of Donovan to include a linear dropout regulator configured to provide power to the low power oscillator circuit. The motivation would be because the low power regulator dissipates less power than other voltage regulators and powering the low power oscillator circuit is important for fast wake up time (see Donovan, col 8, line 64-67 and col 9, line 1-6).
Claim 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Amihood (US 10,914834 B2) and Donovan (US 7454634 B1) further in view of Yeager (US 10097283 B1).
Consider claim 4, Amihood fails to disclose clocking the counter during the low power mode comprises performing a digital multiplication by a predetermined factor.
However, Yeager discloses clocking the counter during the low power mode comprises performing a digital multiplication by a predetermined factor (see Yeager, col 9, line 15-17 discloses that the frequency of the low frequency oscillator may be prescaled (divided or multiplied)).
Given that Amihood, Donovan and Yeager are directed towards power management in low power periods (inactive modes), it would be obvious at the time of the effective filling date of the application to modify Amihood and Donovan to incorporate the teachings of Yeager to include performing a digital multiplication by a predetermined factor. The motivation would be to improve the power saving of the system.
Claim 5 is rejected using the same rationale that was used for the rejection of claim 4

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“21. A millimeter-wave radar comprising: a transmitting antenna configured to transmit a chirp during an active mode; a crystal oscillator circuit configured to be coupled to an external crystal, the crystal INF 2018 P 51851 USoiPage 4 of 11oscillator circuit configured to generate a first clock signal having a first frequency; a low power oscillator circuit configured to generate a second clock signal having a a multiplexer having a first input coupled to the crystal oscillator circuit, and a second input coupled to the low power oscillator circuit; a counter having an input coupled to an output of the multiplexer; and a finite state machine configured to: assert a sleep flag after transmitting the chirp, turn off the crystal oscillator circuit and a clock path associated with the crystal oscillator circuit after the sleep flag is asserted, select the low power oscillator circuit for clocking the counter after the sleep flag is asserted using the multiplexer, clock the counter with the low power oscillator circuit during a low power mode, assert a timer flag when the counter reaches a threshold, and cause the millimeter-wave radar to transition to the active mode when the timer flag is asserted.” (Bold added).
With reference to independent claim 21, none of the prior art of record discloses in
combination the claimed features above, nor would this claimed combination of features have
been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 21-23 depends from allowable, independent claim 21,
each of the dependent claims 21-23 is allowable for at least, the reasons for which independent
claim 21 is allowable.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Milliken, R., Silva-Martinez, J., & Sanchez-Sinencio, E. (2007). Full On-Chip CMOS Low-Dropout Voltage Regulator. IEEE Transactions on Circuits and Systems I: Regular Papers, 54(9), 1879-1890. doi: 10.1109/tcsi.2007.902615” discloses LDO (low power) regulators fall into a class of linear voltage regulators with improved power efficiency.
Kirschner (US9825587) discloses oscillator circuits, and particularly to methods and systems for mitigating wake-up delays of crystal oscillators.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Fri from 8am-5pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLADIMEJI OYEGUNLE/ Examiner, Art Unit 4114

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648